Citation Nr: 1016326	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-10 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a fractured left wrist.

2.  Entitlement an initial increased rating for 
gastroesophageal reflux disease (GERD) rated as 
noncompensable prior to August 18, 2009, and rated 30 percent 
thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1984 to July 2005.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In June 2008, the Veteran testified at a 
travel Board hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.  This case 
was before the Board in October 2008 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  Throughout the period of the appeal, the Veteran's left 
wrist disability has been manifested by dorsiflexion greater 
than 15 degrees and palmar flexion not shown to be limited in 
line with the forearm, with X-ray findings consistent with 
non-union of the ulna in the lower half of the arm.

2.  For the period from August 1, 2005, through August 17, 
2009, the Veteran's GERD was productive of complaints of 
heartburn.

3.  For the period beginning August 18, 2009, the Veteran's 
GERD has been manifested by no more than persistently 
recurrent epigastric distress with pyrosis and regurgitation, 
productive of considerable impairment of health.




CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, and no more, for 
residuals of a fractured left wrist are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2009).

2.  The criteria for an initial compensable rating from 
August 1, 2005, and a rating in excess of 30 percent from 
August 18, 2009, for GERD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Codes 7399-7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For the issues decided herein, the appeal is from the initial 
ratings assigned with the grant of service connection.  The 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, statutory notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is 
exercising his right to appeal the ratings assigned.  He was 
provided notice of the evidence necessary to complete his 
claim in March 3006, April 2008 and December 2008.  A 
statement of the case (SOC) issued in November 2006, and a 
January 2010 supplemental SOC (SSOC) also provided the 
Veteran notice of the criteria for rating wrist disabilities 
and GERD, as well as further notice on the downstream issue 
of an increased initial rating, including of what the 
evidence showed, and why the current staged ratings were 
assigned.  The Veteran has had ample opportunity to 
respond/supplement the record.  He is not prejudiced by this 
process; notably, he does not allege that notice in this case 
was less than adequate or that he is prejudiced by any notice 
deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's pertinent medical records has been 
completed.  He did not identify any pertinent, outstanding 
treatment records.  The RO arranged for VA examinations in 
2005 and 2009.  Evidentiary development is complete.  VA's 
duties to notify and assist are met.  Accordingly, the Board 
will address the merits of the claims.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Left Wrist - Specific Law and Regulations

521
1
Ulna, impairment of:
Majo
r
Mino
r

Nonunion in upper half, with false movement:
 
 

With loss of bone substance (1 inch (2 5 cms.) 
or more) and marked deformity
40
30

Without loss of bone substance or deformity
30
20

Nonunion in lower half
20
20

Malunion of, with bad alignment
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5211 (2009)

521
4
Wrist, ankylosis of:
Major
Minor

Unfavorable, in any degree of palmar flexion, 
or with ulnar or radial deviation
50
40

Any other position, except favorable
40
30

Favorable in 20º to 30º dorsiflexion
30
20

Note: Extremely unfavorable ankylosis will be rated as 
loss of use of hands under diagnostic code 5125.
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2009)

521
5
Wrist, limitation of motion of:
Major
Mino
r

Dorsiflexion less than 15º
10
10

Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2009) 

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

            
38 C.F.R. § 4.71, Plate I (2009)

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.



Factual Background and Analysis
 
The Veteran's STRs note that he fractured his left wrist in 
April 1992.  His wrist was placed in a cast until May 1992.  
A February 2005 report of medical history obtained in 
conjunction with his retirement, noted the Veteran's 
complaints of left wrist pain; however, the February 2005 
retirement physical examination report noted no abnormalities 
of the wrist.  

A December 2005 VA examination report notes that the Veteran 
denied having any wrist pain except when doing push-ups.  
Examination of the left wrist revealed no complaints of pain, 
pain on motion, pain on repeated use, weakness, fatigue, lack 
of endurance or incoordination.  There was no edema, 
effusion, instability, weakness, tenderness, redness, heat, 
or guarding.  Range of motion was noted by the examiner was: 
full active flexion of 55 degrees; passive flexion of 80 
degrees; radial deviation of 20 degrees; and ulnar deviation 
of 35 degrees.  There was no additional functional loss due 
to pain, weakness, fatigue, incoordination, or reduced 
endurance.  X-ray films revealed a slight apparent deformity 
of the distal shaft of the ulna.  The diagnosis was well-
healed fracture of the left wrist.    

A February 2006 rating decision granted service connection 
for residuals of a fractured left wrist, rated 0 percent, 
effective August 1, 2005.  In a notice of disagreement 
received in May 2006, the Veteran appealed the assigned 
rating.

A May 2007 letter from Dr. N.N. notes the Veteran's 
complaints of bilateral hand pain, cramping and aching.  
Laboratory findings were negative for rheumatoid arthritis 
and Lyme disease.  No diagnosis was noted.  X-rays of the 
hands were recommended.

A February 2008 service department record reflects that the 
Veteran was seen for right wrist pain.  Physical examination 
of the wrist revealed no swelling, no erythema, no warmth, no 
deformity, no tenderness on palpation, no limitation of 
motion, no pain on motion - essentially a normal examination.  
It was noted that a 2006 X-ray study of the right wrist was 
normal.   

A March 2008 electromyography (EMG) study from Dr. T.D. 
indicated abnormal findings without conclusive opinion as to 
etiology, although carpal tunnel syndrome and multilevel 
spinal stenosis were mentioned as possibilities.  

A February 2009 VA neurological consultation report noted the 
Veteran's complaints of muscle cramping and weakness in both 
hands.  He denied any numbness.  Motor examination was 
grossly within normal limits.  Sensory examination revealed 
no sensory deficit.  The assessment was rule out writer's 
cramp dystonia.

An August 2009 VA fee basis examination report noted that the 
Veteran was right-handed.  He denied taking any medication 
for his left wrist disability.  He also reported working 65 
hours a week on computers and renovating houses.  The Veteran 
complained of discomfort on the ulnar side of his wrist, 
especially with heavy gripping, heavy lifting and leaning on 
the hand, and decreased grip strength on the left.  He also 
complained of numbness in both hands that came and went.  
Examination revealed normal circulation, color and sensation.  
There was no swelling.  His strength was good bilaterally, 
but slightly diminished on the left.  Range of motion was 
normal and full (80 degrees of extension, 55 degrees of 
flexion, radial deviation of 30 degrees and ulnar deviation 
of 40 degrees).  The ulnar styloid was moderately tender to 
palpation. Heavy gripping and ulnar deviation against 
resistance caused increased discomfort in the ulnar styloid.  
After reviewing the Veteran's claims file, the examiner noted 
that VA X-rays films from December 2005, and August 2009 
showed that the ulnar styloid did not unite.  He opined that 
this corresponded quite well to the Veteran's localized 
symptoms and is the reasonable cause for his deficit in grip 
strength.  He also opined that the Veteran's other symptoms 
(neurological, etc.) were not related to his wrist fracture.

While recognizing that the Veteran has complaints of pain and 
weakness, as described above, the record does not reflect 
evidence of additional impairment of his left wrist upon 
clinical examination, as caused by such pain, weakness or 
related factors.  While the record reflects the Veteran's 
complaints of pain and weakness on use, the objective 
evidence of record indicates no additional limitation of 
motion for all ranges of motion.  The December 2005 VA 
examiner indicated that pain and weakness did not result in 
any additional loss of motion.  Therefore, although it has no 
reason to doubt that the Veteran suffers from pain and 
weakness, the Board is unable to identify any clinical 
findings which would warrant an increased (compensable) 
rating under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  Moreover, the 
August 2009 VA examiner opined that the Veteran's other 
symptoms (i.e., numbness, cramping) are not related to his 
service-connected disability.  There is no medical opinion to 
the contrary of record.  (The Board acknowledges the 
Veteran's contentions that his wrist disability is more 
severely disabling.  However, the Veteran is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).)

However, given the X-ray findings reported above, the Board 
finds that the Veteran's left wrist disability, while not 
having been manifested by dorsiflexion less than 15 degrees 
or palmar flexion limited in line with the forearm at any 
point during the appeal period, is shown to involve nonunion 
of the ulna styloid.  Resolving doubt in the Veteran's favor, 
and pursuant to Diagnostic Code 5211, a rating of 20 percent 
is awarded.

GERD - Specific Law and Regulations

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.
When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  See 38 
C.F.R. §§ 4.20, 4.27.  The diagnostic code is "built- up" by 
assigning the first two digits from that part of the schedule 
most closely identifying the part of the body involved and 
then assigning "99" for the last two digits for all unlisted 
conditions.  See 38 C.F.R. § 4.27.  Then, the disability is 
rated by analogy under a diagnostic code for a closely 
related disability that affects the same anatomical functions 
and has closely analogous symptomatology.  See 38 C.F.R. §§ 
4.20, 4.27 (2008).  Therefore, the Veteran's service-
connected GERD is rated according to the analogous condition 
of hiatal hernia under Diagnostic Codes 7399-7346.




734
6
Hernia hiatal:
Ratin
g

Symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe 
impairment of health
60

Persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive 
of considerable impairment of health
30

With two or more of the symptoms for the 30 percent 
evaluation of less severity
10
38 C.F.R. § 4.114, Diagnostic Code 7346.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Factual Background and Analysis

The Veteran's STRs note his complaints of heartburn and 
stomach pain.  He underwent an esophagogastroduodenoscopy 
with biopsy in March 2001; the diagnoses included GERD and 
distal ulceration esophagitis.  The Veteran was prescribed 
Prevacid.

A December 2005 VA examination report notes the Veteran's 
complaints of infrequent nausea that is relieved with 
Prilosec.  He reported using Prilosec only once during the 
past six months.  He denied dysphagia, pyrosis, epigastric 
and substernal burning or pain, hematemesis, melena, reflux, 
or regurgitation.  No weight loss was noted over the past 
year; in fact, he had gained about 25 pounds.  No anemia or 
nutritional deficiencies were noted.  Objective examination 
revealed that the abdomen was flat, soft, nondistended, not 
tender, with no palpable masses or hepatosplenomegaly.  The 
diagnosis  was GERD, infrequent, mild, and currently without 
symptomatology.

A February 2006 rating decision granted service connection 
for GERD, rated zero percent, effective August 1, 2005.  In a 
notice of disagreement received in May 2006, the Veteran 
appealed the assigned rating.

Treatment records from Caldwell Clinic note that the Veteran 
was seen in August 2007 with complaints of right lower 
quadrant pain.  A colonoscopy was planned.  A September 2007 
treatment record notes the Veteran's complaints of daily 
heartburn.  He denied dysphasia and any other GI symptoms.  
It was noted that recent colonoscopy showed inflammatory 
lesions confined to the rectum, most likely mild inflammatory 
disease.  Upon examination, the Veteran was well nourished 
and well developed and in no acute distress.  The Veteran was 
noted to be currently asymptomatic for mild proctitis.

The Veteran underwent a gastroscopy at S.S. Hospital in 
December 2007.  A vague hint of acid damage of the esophagus 
was noted.  The stomach looked good.

In March 2008, the Veteran was admitted to Irwin Army 
Hospital for evaluation of significant chest pain.  Cardiac 
evaluation was normal.

An August 18, 2009, VA examination report noted the Veteran's 
complaints of constant substernal heartburn (pyrosis), nausea 
three to four times per week and reflux every morning without 
regurgitation.  He denied epigastric pain, arm pain, 
hematemesis, melena, diarrhea, constipation, and vomiting.  
The Veteran was noted to have lost four pounds over the past 
eight months.  His job required him to work at a computer, 
and he complained that he found it difficult to concentrate 
at work when very symptomatic.  Although it did not affect 
his activities of daily living, ha avoided bending over, as 
it caused reflux.  The diagnosis was moderately severe hiatal 
hernia with GERD causing a significant impact on the 
Veteran's health.  

A January 2010 rating decision granted an increased 30 
percent rating for GERD, effective August 18, 2009.

For the period from August 1, 2005, through August 17, 2009, 
the medical evidence shows that the Veteran's GERD caused 
consistent complaints of heartburn.  A 10 percent rating is 
warranted for at least two symptoms of persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  As 
the Veteran only had one of the listed symptoms for the 
period at issue, pyrosis, a 10 percent rating is not 
warranted under Diagnostic Code 7346.

For the period beginning August 18, 2009, the Veteran has 
complained of constant pyrosis with nausea and reflux.  He 
has had some weight loss.  At no time during the period at 
issue has the evidence shown that the Veteran has 
hematemesis, melena, moderate anemia, vomiting, material 
weight loss, or other symptom combinations productive of 
severe impairment of health.  Consequently, the assignment of 
a rating in excess of 30 percent for GERD under Diagnostic 
Code 7346 is not warranted.

For all the foregoing reasons, the Veteran's claim for an 
initial compensable rating from August 1, 2005, a rating in 
excess of 30 percent from August 18, 2009, for GERD must be 
denied.  The Board has considered staged ratings, under 
Fenderson, supra, but concludes that they are not warranted.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert, supra.

Extraschedular Ratings

Finally, the Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  In 
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate for either the left wrist disability 
or GERD.  In this case, the Board finds there is no evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to his scar that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating during the appeal 
period.  The Veteran's impairment is contemplated by the 
schedular ratings assigned.


	(CONTINUED ON NEXT PAGE)




ORDER

Effective August 1, 2005, an initial rating of 20 percent for 
residuals of left wrist fracture is allowed, subject to the 
law and regulations governing the criteria for award of 
monetary benefits.

Entitlement an initial increased rating for gastroesophageal 
reflux disease (GERD) rated as noncompensable prior to August 
18, 2009, and rated 30 percent thereafter, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


